*125Denied October 7, 1913.
On Petition for Rehearing.
(135 Pac. 336.)
Mr. Justice Bean
delivered the opinion of the court.
Counsel for appellants petition for rehearing, from which petition it appears that the opinion rendered was not understood by ccnnsel.
7. In pleading the ordinance of an incorporated city or a right derived therefrom, it is' sufficient to refer to such ordinance by its title and date of approval. This the plaintiff did in pleading ordinance No. 248 of the City of Medford in the case at bar: Section 90, L. O. L. This section further provides that the court shall thereupon take judicial notice thereof; therefore the ordinance when so pleaded became as much a part of the complaint as though the same had been set ont in haec verba; this before it. was introduced in evidence.
8. We hold that the right to the use of the water mentioned in the water certificates issued to plaintiff was purchased and paid for by plaintiff when she purchased the real estate. It was in the nature of an improvement of the street adjacent to the land purchased.
With this explanation the petition will be denied.
Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Eakin and Mr. Justice McNary concur.